                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

 LIBERTY INSURANCE CORPORATION,                 )
                                                )
                  Plaintiff,                    )
                                                )   Case No.
 v.                                             )
                                                )
 HNTB CORPORATION,                              )
                                                )
                  Defendant.                    )

                       COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff Liberty Insurance Corporation (“Liberty”), by and through its attorneys of

record, seeks a declaration, pursuant to 28 U.S.C. § 2201, that there is no coverage under

commercial general liability and umbrella policies issued to HNTB for a California bodily

injury case arising out of HNTB’s quality assurance role on a bridge construction project,

because any such coverage rests solely with HNTB’s professional liability insurance, and

further states and alleges:

                                          PARTIES

        1.       Plaintiff Liberty is an insurance company organized and existing under the

laws of the State of Illinois, with its principal place of business located at 175 Berkeley

Street, Boston, Massachusetts. Liberty is, accordingly, a citizen of Massachusetts and

Illinois.

        2.       Defendant HNTB Corporation (“HNTB”) is a corporation organized in

Delaware, with its principal place of business in Kansas City, Jackson County, Missouri.

HNTB is, accordingly, a citizen of Delaware and Missouri.




             Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 1 of 12
                                JURISDICTION AND VENUE

       3.       Jurisdiction is proper pursuant to 28 U.S.C. § 1332, because this dispute is

between citizens of different states, and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because a

substantial part of the events giving rise to this dispute occurred in this District.

       5.       This is an action for a Declaratory Judgment pursuant to 28 U.S.C. § 2201.

                                 FACTUAL ALLEGATIONS

       6.       On or about October 9, 2015, at a construction site in Corona, California,

ten individuals, including Silvio DeAnda, were working for a subcontractor when they were

injured by the collapse of a bridge.

       7.       Plaintiffs in the DeAnda case, which proceeded in Riverside County,

California, alleged that the bridge collapsed, at least in part, because the bridge deck had

become filled with water after one or more rainfall events, which substantially changed

the weight of the bridge structure that was being placed at the time of the collapse.

       8.       Plaintiffs in the DeAnda case alleged that HNTB failed to require the

contractors to address the issue of water dripping from the bridge deck before the bridge

structure was moved into place.

       9.       Plaintiffs’ expert in the DeAnda case alleged that the HNTB engineer’s

“failure to conduct a proper inspection to address the source of the water in the bridge

and its hazardous effect upon the structure, was negligence and a significant factor in the

cause of the collapse.”

       10.      HNTB was engaged to provide “independent quality assurance” services

with respect to this project.


                                        2
            Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 2 of 12
       11.    HNTB supplied one or more engineers to perform these quality assurance

services.

       12.    HNTB’s employees who performed the “independent quality assurance”

services for the project were engineers who received specialized education, training,

and/or certification in engineering.

       13.    Upon information and belief, HNTB’s engineer employees prepared daily

inspection completion reports with respect to their observation and oversight of quality

assurance and quality control for the project.

       14.    Upon information and belief, the daily report of inspection from the date of

the accident, prepared by an engineer employed by HNTB, documents his independent

inspection of supports for the bridge.

       15.    Plaintiffs in the DeAnda case alleged that HNTB was responsible for

confirming that the general contractor handled all items on a “punch list” of deficiencies

to be repaired prior to the lowering of the bridge decking.

       16.    The contract by which HNTB was engaged on the project required HNTB to

perform inspections of work and material as described in the work plan and contract.

       17.    Upon information and belief, in the construction industry it is common

practice and procedure for “independent quality assurance,” the role performed by HNTB,

to include inspections for safety concerns and OSHA compliance and to advise the quality

assurance engineers of the contractors to remedy unsafe conditions.

       18.    Upon information and belief, HNTB was engaged to perform “independent

quality assurance” for this project on the basis of its experience, qualifications, and

training as an engineering firm.




                                     3
         Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 3 of 12
       19.      HNTB is insured by an Architects and Engineers Professional Liability

Policy issued by Certain Underwriters at Lloyd’s of London (the “Lloyd’s Professional

Liability Policy”).

       20.      The Lloyd’s Professional Liability Policy affords coverage for claims of

professional liability, errors and omissions by HNTB.

       21.      The Lloyd’s Professional Liability Policy purchased by HNTB is subject to a

substantial self-insured retention or deductible, which HNTB must satisfy with its own

money before that insurer is obligated to provide coverage under its policy.

       22.      The claims asserted against HNTB in the DeAnda litigation are on account

of HNTB’s professional liability, which are within the insuring agreement of the Lloyd’s

Professional Liability Policy, but not the insuring agreements of the Liberty insurance

policies.

       23.      Rather than satisfy its self-insured retention under the Lloyd’s Professional

Liability Policy, HNTB seeks to obtain reimbursement for its settlement of the DeAnda

action under the Liberty policies, described herein.

       24.      Under well-settled Missouri law, CGL policies are not intended to, and do

not, afford coverage for professional liability, errors, or omissions.

       25.      The Liberty policies are not intended to, and do not, afford coverage for

HNTB’s professional liability, errors, or omissions.

       26.      HNTB has failed and refused to provide to Liberty the Lloyd’s Professional

Liability Policy or to identify the specific underwriters who subscribe to the policy.

       27.      Following filing of suit and litigation in Riverside County, California, HNTB

settled the claims against it for $2.5 million.




                                        4
            Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 4 of 12
       28.      HNTB has made demand upon Liberty to reimburse HNTB for the $2.5

million settlement that it paid.

       29.      Liberty had shared in the costs of defending the DeAnda litigation, pursuant

to a reservation of rights.

       30.      Based upon the facts discovered, the legal theories advanced by the

claimants, and the language of its policies, Liberty declined to fund the HNTB settlement.

       31.      Upon information and belief, HNTB has not sought reimbursement for the

DeAnda settlement from Lloyd’s, and/or the amount of the settlement is within the self-

insured retention of the Lloyd’s Professional Liability Policy that HNTB is required to fund.

       32.      The amount in controversy herein exceeds $75,000, exclusive of costs and

interest.

       33.      A real and present case and controversy is presented.

                                   THE LIBERTY POLICIES

       34.      Liberty Insurance Corporation issued a commercial general liability (“CGL”)

policy to first-named insured HNTB Holdings, Ltd. in Kansas City, Missouri, No. TB7-Z41-

433035-214, effective December 1, 2014 to January 1, 2016 (as amended by

endorsement). See Exhibit A.

       35.      HNTB Corporation is a named insured under CGL policy by virtue of the

Named Insured Extension Schedule (Form LDS 99 01 10 13).

       36.      The insuring agreement of the CGL policy provides:

                SECTION I —COVERAGES

                COVERAGE A — BODILY INJURY AND PROPERTY
                DAMAGE LIABILITY

                1. Insuring Agreement



                                        5
            Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 5 of 12
             a. We will pay those sums that the insured becomes legally
             obligated to pay as damages because of "bodily injury" or
             "property damage" to which this insurance applies. We will
             have the right and duty to defend the insured against any
             "suit" seeking those damages. However, we will have no duty
             to defend the insured against any "suit" seeking damages for
             "bodily injury" or "property damage" to which this insurance
             does not apply. We may, at our discretion, investigate any
             "occurrence" and settle any claim or "suit" that may result. . .
             .

             ...

             b. This insurance applies to "bodily injury" and "property
             damage" only if

                    (1) The "bodily injury" or "property damage" is caused
                    by an "occurrence" that takes place in the "coverage
                    territory";

                    (2) The "bodily injury" or "property damage" occurs
                    during the policy period . . .

      37.    “Occurrence” is defined in the policy to mean “an accident, including

continuous or repeated exposure to substantially the same general harmful conditions.”

      38.    The CGL policy contains numerous professional liability exclusionary

endorsements that exclude coverage for inspection, supervision, quality control, and

architectural or engineering activities performed by HNTB on a project.

      39.    The Exclusion – Construction Management Errors and Omissions

endorsement (Form CG 22 34 04 13) provides:

             This insurance does not apply to "bodily injury", "property
             damage" or "personal and advertising injury" arising out of:

                    1. The preparing, approving, or failure to prepare or
                    approve, maps, shop drawings, opinions, reports,
                    surveys, field orders, change orders or drawings and
                    specifications by any architect, engineer or surveyor
                    performing services on a project on which you serve as
                    construction manager; or




                                    6
        Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 6 of 12
                    2. Inspection, supervision, quality control,
                    architectural or engineering activities done by or for
                    you on a project on which you serve as construction
                    manager.

            This exclusion applies even if the claims against any insured
            allege negligence or other wrongdoing in the supervision,
            hiring, employment, training or monitoring of others by that
            insured, if the "occurrence" which caused the "bodily injury" or
            "property damage", or the offense which caused the "personal
            and advertising injury", involved that which is described in
            Paragraph 1. or 2.

            This exclusion does not apply to "bodily injury" or "property
            damage" due to construction or demolition work done by you,
            your "employees" or your subcontractors.

(emphasis added).

      40.   The Exclusion – Contractors – Professional Liability endorsement, (Form

CG 22 79 04 13) provides:

            1. This insurance does not apply to "bodily injury”, "property
            damage" or "personal and advertising injury" arising out of the
            rendering of or failure to render any professional services by
            you or on your behalf, but only with respect to either or both
            of the following operations:

                    a. Providing engineering. architectural or surveying
                    services to others in your capacity as an engineer.
                    architect or surveyor: and

                    b. Providing, or hiring independent professionals to
                    provide, engineering. architectural or surveying
                    services in connection with construction work you
                    perform.

            This exclusion applies even if the claims against any insured
            allege negligence or other wrongdoing in the supervision,
            hiring, employment, training or monitoring of others by that
            insured, if the "occurrence" which caused the "bodily injury" or
            "property damage". or the offense which caused the "personal
            and advertising injury". involved the rendering of or failure to
            render any professional services by you or on your behalf with
            respect to the operations described above.




                                    7
        Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 7 of 12
            2. Subject to Paragraph 3. below, professional services
            include:

                    a. Preparing. approving. or failing to prepare or
                    approve, maps, shop drawings, opinions, reports,
                    surveys, field orders, change orders, or drawings and
                    specifications: and

                    b. Supervisory or inspection activities performed as
                    part of any related architectural or engineering
                    activities.

            3. Professional services do not include services within
            construction means, methods, techniques, sequences and
            procedures employed by you in connection with your
            operations in your capacity as a construction contractor.

(emphasis added).

      41.   Liberty Insurance Corporation issued a Commercial Liability Umbrella policy

to first-named insured HNTB Holdings, Ltd. in Kansas City, Missouri, No. TH7-641-

443953-374, effective December 1, 2014 to January 1, 2016 (as amended by

endorsement). See Exhibit B.

      42.   HNTB Corporation is a named insured under Umbrella policy by virtue of

the Named Insured Extension Schedule (Form LCU 99 05 11/10).

      43.   The Umbrella policy’s insuring agreement provides:

                    SECTION I — COVERAGES

                    1. Insuring Agreement

                    a. We will pay those sums in excess of the "retained
                    limit" that the insured becomes legally obligated to pay
                    as damages because of:

                           (1) "Bodily injury";

                           (2) "Property damage"; or

                           (3) "Personal and advertising injury";




                                    8
        Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 8 of 12
                   to which this insurance applies. The amount we will pay
                   for damages is limited as described in SECTION III —
                   LIMITS OF INSURANCE.

                   ...

                   We may, at our discretion, investigate any
                   "occurrence" and settle part or all of any claim or "suit"
                   that may result.

                   ...

                   c. This insurance applies only if:

                   ...

                   (2) The "bodily injury', "property damage" or "personal
                   and advertising injury" is caused by an "occurrence"
                   ...

      44.   The Engineers, Architects or Surveyors Professional Liability Exclusion

endorsement to the Umbrella Policy (Form LCU 21 55 10 13) provides:

                   A. The following exclusion is added to Paragraph 2.
                   Exclusions of SECTION I — COVERAGES:

                          2. Exclusions

                          This insurance does not apply to:

                          Engineers, Architects or Surveyors Professional
                          Liability

                          Any liability, damages, loss, injury, demand,
                          claim or "suit" arising out of the rendering of or
                          failure to render any professional services by
                          you or any engineer, architect or surveyor who
                          is either employed by you or performing work on
                          your behalf in such capacity.

                          This exclusion applies even if the claims against
                          any insured allege negligence or other
                          wrongdoing in the supervision, hiring,
                          employment, training or monitoring of others by
                          that insured.




                                    9
        Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 9 of 12
                     B. For the purposes of this endorsement professional
                     services include:

                            (1) The preparing, approving, or failing to
                            prepare or approve, maps, shop drawings,
                            opinions, reports, surveys, field orders, change
                            orders or drawings and specifications; and

                            (2) Supervisory, inspection, architectural or
                            engineering activities.

(emphasis added).

    COUNT I – DECLARATION THAT THE COMMERCIAL GENERAL LIABILITY
              POLICY DOES NOT INSURE HNTB’S SETTLEMENT.

       45.    Plaintiff realleges and incorporates by reference paragraphs 1-44.

       46.    HNTB’s alleged failure to perform its obligations under a contract to supply

independent quality assurance services on the subject construction project does not

constitute an “occurrence” within the meaning of the CGL Policy or applicable law.

       47.    HNTB’s alleged failure to perform its obligations under a contract to supply

independent quality assurance services on the subject construction project does not

constitute an “accident” within the meaning of the CGL Policy or applicable law.

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Liberty Insurance Corporation requests that the Court enter its

judgment declaring that the commercial general liability insurance policy does not afford

coverage for the DeAnda settlement because the underlying tort claims did not arise out

of an occurrence.

    COUNT II – DECLARATION THAT THE COMMERCIAL GENERAL LIABILITY
        POLICY EXCLUDES COVERAGE FOR HNTB’S SETTLEMENT.

       48.    Plaintiff realleges and incorporates by reference paragraphs 1-47.




                                    10
        Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 10 of 12
       49.    The claims asserted against HNTB in the DeAnda litigation arise out of

HNTB’s performance or malfeasance in the performance of professional services.

       50.    The claims asserted against HNTB in the DeAnda litigation arise out of

HNTB’s supervisory, inspection, and/or quality control activities.

       51.    The claims in the DeAnda litigation and the settlement paid therein are

excluded from coverage under the CGL Policy by virtue of the Exclusion – Construction

Management Errors and Omissions endorsement.

       52.    The claims in the DeAnda litigation and the settlement paid therein are

excluded from coverage under the CGL Policy by virtue of the Exclusion – Contractors –

Professional Liability endorsement.

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Liberty Insurance Corporation requests that the Court enter its

judgment declaring that the commercial general liability insurance policy does not afford

coverage for the DeAnda settlement by virtue of the professional liability and errors and

omissions exclusions to the policy.

 COUNT III – DECLARATION THAT THE UMBRELLA POLICY DOES NOT INSURE
                         HNTB’S SETTLEMENT.

       53.    Plaintiff realleges and incorporates by reference paragraphs 1-52.

       54.    Because the settlement of the DeAnda litigation does not arise out of an

“occurrence,” there is no coverage under the Umbrella Policy.

       55.    Because there is no coverage for the settlement of the DeAnda litigation

under the CGL Policy, the settlement of the DeAnda case does not constitute a sum in

excess of the “retained limit” of the underlying insurance identified in the Umbrella Policy.




                                    11
        Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 11 of 12
       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Liberty Insurance Corporation requests that the Court enter its

judgment declaring that the umbrella policy does not afford coverage for the DeAnda

settlement.

      COUNT IV – DECLARATION THAT THE UMBRELLA POLICY EXCLUDES
             COVERAGE FOR HNTB’S WORK ON THIS PROJECT.

       56.    Plaintiff realleges and incorporates by reference paragraphs 1-55.

       57.    The claims asserted against HNTB in the DeAnda litigation arise out of

HNTB’s performance or malfeasance in the performance of professional services.

       58.    The claims asserted against HNTB in the DeAnda litigation arise out of

HNTB’s supervisory, inspection, and/or engineering activities.

       59.    The claims in the DeAnda litigation and the settlement paid therein are

excluded from coverage under the Umbrella Policy by virtue of the Engineers, Architects

or Surveyors Professional Liability Exclusion endorsement.

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Liberty Insurance Corporation requests that the Court enter its

judgment declaring that the umbrella policy does not afford coverage for the DeAnda

settlement by virtue of the professional liability exclusion to the policy.


                                             /s/ Angela M. Clark
                                           Angela M. Clark           MO# 52159
                                           John L. Kellogg           MO# 46533
                                           2400 Pershing Road, Suite 500
                                           Kansas City, MO 64108
                                           Telephone: (816) 471-2121
                                           Facsimile: (816) 472-0288
                                           aclark@bscr-law.com
                                           jkellogg@bscr-law.com
                                           ATTORNEYS FOR PLAINTIFF



                                    12
        Case 4:21-cv-00641-SRB Document 1 Filed 09/03/21 Page 12 of 12
